—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 8, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a bookkeeper for a small manufacturing company. He resigned from this position to pursue other interests. The Board denied his application for unemployment insurance benefits, finding that he voluntarily left his employment without good cause. Claimant contends, inter alia, that the Board’s decision is erroneous because he left his employment as the result of his employer’s failure to provide him with a smoke-free work environment which adversely affected his bronchial asthma. Although claimant testified to this effect at the hearing, he also admitted that he informed his employer that he was resigning to pursue other interests. In view of this, we find that substantial evidence supports the Board’s decision. We have considered claimant’s remaining contentions and find them to be without merit.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.